DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
As stated in the last office action filed on 1/19/21, claims 1-10 have been rejoined and fully examined by the examiner.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/24/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 7:  the phrase “a footprint of less than about 2.5 meters by less than about 2.5 meters“ is vague since you can pick a value more than 2.5 and still be within the specific range claimed. Therefore, it is not clear whether this range include values higher than 2.5, i.e. “2.7”. Note also claim 17 with the same regard.
With respect to claim 8:  the phrase “in the range of about 25 micrometers to about 1.1 millimeters “ is vague since you can pick a value more than 1.1 millimeters or less than 25 micrometers and still be within the specific range claimed. Therefore, it is not clear whether this range include values higher than 1.1 millimeters or lower than 25 micrometers, i.e. “1.5 and 27” respectively. The applicant should consider deleting at least one of the “about”. Note also claims 8 and 18-19 with the same regard.
With respect to claim 10:  the phrase “oilfield particulates of greater than about 200 kilograms per hour“ is vague since you can pick a value less than 200 and still be within the specific range claimed. Therefore, it is not clear whether this range include values less than 200, i.e. “195”. Note also claim 20 with the same regard.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-3, 6, 8-9, 11-13, 16 and 18-19 are finally rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaplan et al (US 2016/0045841).
Kaplan et al discloses in Fig. 1, a system for use in well fracturing operations comprising: a feed tank (Feed) containing crude oilfield particulates (for example [0004], [0023], [0035], [0037], [0046], [0054], [0131] and [1099]) inherently having a first average unit mesh size; a jet mill (a Nano Plant 300 as shown in FIG. 3A (clearly shows a jet mill with plurality of nozzles). The nano plant 300 can be independent from the present matrix and system. However, in a preferred embodiment of the present invention, the nano plant 300 can be incorporated in the present matrix and system, being connected to, dependent from, and in conjunction with other processes and subsystems of the EFSMP [0248] and that the nano plant module of the present matrix system and process uses materials from other Cells of the present matrix and system and transforms such materials via various elements of the nano plant to generate nano or Nano composite products [0249]) fluidly coupled to the feed tank by a feed conveyance (crude pipeline) capable of conveying the crude oilfield particulates to the jet mill (for example [0007] and [0248]), wherein the jet mill reduces a size of the crude Micronizing process), thereby forming operational oilfield particulates; an output conveyance fluidly coupled to the jet mill capable of conveying the operational oilfield particulates from the jet mill to a target location (Refinery product).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 1-3, 6-13, 16 and 18-20 are finally rejected under 35 U.S.C. 103 as being unpatentable over Munisteri (US 2014/0332391) in view of Kaplan et al.
Munisteri a material a system for use in well fracturing operations comprising: a feed tank 32, a crusher (40) containing crude oil material that is reduced about their size 
Munisteri may not disclose a jet mill/crusher.
Munisteri is cited to show desirability, in the relevant art, to provide a system for use in well fracturing operations with a jet mill to micronize the oilfield particulates. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Munisteri with the jet mill as taught by Munisteri in order to micronize the oilfield particulates (about 1.1 millimeter).
11.	Claims 4-5, 15, and 17 are finally rejected under 35 U.S.C. 103 as being unpatentable over Munisteri alone or in view of Kaplan et al and further in view of Carin et al (US 2011/0283758).
Munisteri may not disclose a portable jet mill/crusher.
Carin et al disclosures a system in a form of truck mounted units can be transported to and operated at desired manufacturing operation sites; and a third unit (702) comprises a processing equipment desired for a particular operation, such as a mill (see paragraphs [0008], [0029], [0096] and figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mill in the device of Munisteri to be portable as taught by Carin et al in order to optimize it by being movable from one site to another. Additionally, since the system in the form of truck mounted units can be transported to and operated at desired manufacturing operation sites it would be obvious that the footprint should be around . 
Response to Arguments
12.	Applicant's arguments filed 4/5/21 have been fully considered but they are not persuasive. 
In response to applicant's argument on pages 6-7 regarding the 112(b) rejection, the examiner would like to point out that the scope of the claims are still not clear. Therefore, the claims are finally rejected as set forth above.
In response to applicant's argument on page 7 stating that “Claims 7-10 are withdrawn from consideration, rendering the rejection of these claims moot”, the examiner would like to again point out that these claim had been rejoined and the rejection of these claims are not moot.
In response to applicant's argument on page 7 stating that “Kaplan does not teach or suggest reducing a size of crude oilfield particulates using a jet mill. Kaplan describes jet milling in paragraph [0232] and [0234] for processing an automotive tire, in paragraph [0326] for processing batteries, in paragraph [0418] for processing chalgogel filters, and in paragraph [0934] for treating waste water. However, Kaplan fails to disclose "reducing a size of the crude oilfield particulates, using the jet mill", the examiner would like to point out that Kaplan discloses a method of processing a wide in conjunction with other processes and subsystems of the EFSMP [0248] in order to generate nano or Nano composite products.
Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAYE FRANCIS/Primary Examiner, Art Unit 3725